UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR 12(g) OF THE SECURITIES EXCHANGE ACT OF 1934 Claymore Exchange-Traded Fund Trust (Exact Name of Registrant as Specified in Its Charter) Delaware (See Next Page) (State of Incorporation or Organization) (I.R.S. Employer Identification No.) 2455 Corporate West Drive, Lisle, Illinois (Address of principal executive offices) (Zip Code) Securities to be registered pursuant to Section 12(b) of the Act: Title of Each Class Name of Each Exchange on Which to be so Registered: Each Class is to be so Registered: Shares of beneficial interest, no par value New York Stock Exchange Arca If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), please check the following box.[X] If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), please check the following box.[] Securities Act registration statement file number to which this form relates:333-134551; 811-21906. Securities to be registered pursuant to Section 12(g) of the Act: NONE 1 Item 1. Description of Registrant’s Securities to be Registered A description of the shares of beneficial interest, without par value, of Claymore Exchange-Traded Fund Trust (the “Trust”) to be registered hereunder is set forth for Guggenheim BulletShares 2012 High Yield Corporate Bond ETF, Guggenheim BulletShares 2013 High Yield Corporate Bond ETF, Guggenheim BulletShares 2014 High Yield Corporate Bond ETF and Guggenheim BulletShares 2015 High Yield Corporate Bond ETF in Post-Effective Amendment No. 114 to the Trust’s Registration Statement on Form N-1A (Commission File Nos. 333-134551; 811-21906), which description is incorporated herein by reference as filed with the Securities and Exchange Commission. The Trust is an “index fund” currently consisting of 29 separate investment portfolios. The Trust’s investment portfolios to which this filing relates and their I.R.S. Employer Identification Number is as follows: Guggenheim BulletShares 2012 High Yield Corporate Bond ETF27-3851541 Guggenheim BulletShares 2013 High Yield Corporate Bond ETF27-3851578 Guggenheim BulletShares 2014 High Yield Corporate Bond ETF27-3851617 Guggenheim BulletShares 2015 High Yield Corporate Bond ETF27-3851647 Item 2. Exhibits 1. The Trust’s Amended and Restated Agreement and Declaration of Trust is included as Exhibit (a)(2) to Post-Effective Amendment No. 74 to the Trust’s Registration Statement on Form N-1A (File Nos. 333-134551; 811-21906), as filed with the Securities and Exchange Commission on May 21, 2009. 2. The Trust’s By-Laws are included as Exhibit (b) to Pre-Effective Amendment No. 1 to the Trust’s Registration Statement on Form N-1A (File Nos. 333-134551; 811-21906), as filed with the Securities and Exchange Commission on September 15, 2006. SIGNATURE Pursuant to the requirements of Section 12 of the Securities Exchange Act of 1934, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereto duly authorized. CLAYMORE EXCHANGE-TRADED FUND TRUST Date: January 13, 2011 By: /s/ Kevin M. Robinson Kevin M. Robinson Chief Executive Officer 2
